*866MEMORANDUM **
Antonio A. Chavez appeals pro se the district court’s denial of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his 1990 sentence for conspiracy to possess heroin with intent to distribute, possession of heroin and possession of cocaine. The district court issued a certificate of appealability with respect to Chavez’s claims based on the applicability of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). We recently held that the rule announced in Apprendi does not apply retroactively to cases on initial collateral review. United States v. Sanchez-Cervantes, 282 F.3d 664, 667-71 (9th Cir.2002). The district court’s judgment is therefore AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.